internal_revenue_service uil number release date cc el ct-102221-99 myanes date memorandum for assistant regional_counsel criminal tax from subject barry j finkelstein assistant chief_counsel criminal tax anti-gratuity statute - u s c c 10th circuit decides singleton case in follow-up to our memorandum dated date on the anti-gratuity statute u s c c the tenth circuit en_banc reheard and decided the singleton case on date united_states v singleton no u s app lexi sec_222 10th cir date singleton ii the court overturned the panel decision singleton i and affirmed the district court’s denial of the motion to suppress coconspirator’s testimony holding u s c c inapplicable as to government agents specifically the en_banc court held that u s c c does not apply to the united_states or an assistant united_states attorney functioning within the official scope of the office singleton ii at in essence the court found singleton’s basic argument when taken to its logical conclusion patently absurd the majority’s analysis centered around the apparent dispute as to who is encompassed by the term whoever in the statute there has been little dispute as to the significance of the remaining terms the court looked to the dictionary to define the term whoever finding its ordinary meaning to be whatever person any person singleton ii at consequently the court reasoned that excluding the government from the term whoever was required as the united_states is not a being but rather an inanimate entity likewise the court believed that united_states attorney’s and their assistants prosecutors in general are excluded because prosecutors and the united_states are inseparable under the inference that prosecutors become the alter ego of the united_states when exercising the united state’s power of prosecution the court cited united_states v ware no u s app lexis 6th cir date recently decided in the sixth circuit to bolster it’s position that assistant united_states attorneys ausa work as government alter egos when prosecuting criminal matters in the name of the united_states recognizing a distinction in a cc el ct-102221-99 prosecutor’s duties the court stated that prosecutors become agents of the united_states when they conduct other government business in their offices nevertheless the court held that the rules of statutory construction would lead to the same conclusion this is based on the rule that s tatutes of general purport do not apply to the united_states unless congress makes the application clear and indisputable singleton ii at the court also applied united_states v 302_us_379 a canon of statutory construction which provides that statutes which tend to restrain or diminish the powers or rights of the sovereign do not apply to the government or affect governmental rights unless the text of the statute expressly includes the government the court noted that from the common_law courts have drawn a longstanding practice sanctioning the testimony of accomplices against their confederates in exchange for testimony singleton ii at no practice is more ingrained than the granting of lenience in exchange for testimony the court concluded and it created a vested sovereign prerogative in the government furthermore the court stated congress is understood to legislate against a background of common-law adjudicatory principles singleton ii at thus where a common-law principle is well established the courts may take it as a given that congress has legislated with an expectation that the principle will apply except when a statutory purpose to the contrary is evident singleton ii at quoting 501_us_104 citations omitted furthermore the court noted that in the american criminal prosecution the granting of lenience is an authority that can only be exercised by the united_states through its prosecutor therefore any reading of section c that would restrict the exercise of this power is surely a diminution of sovereignty not countenanced in our jurisprudence singleton ii at additionally the court concluded that applying c to the united_states was absurd because to subject the government to c means to make a prosecutor a criminal a violator of the law subject_to criminal prosecution finally the court also noted that there were numerous statutes and rules with which singleton’s reading of c would conflict further lending support to their holding in a concurring opinion judge lucero agreed with the majority as to the holding but felt the key element in excluding prosecutors from the application of the general anti- gratuity statute was the existence of other more specific statutes and rules which explicitly authorize and sanction the use of plea bargaining in carrying out their prosecutorial duties it is because of this conflict between the anti-gratuity statute and other statutes and rules that judge lucero could not join the dissent additionally judge lucero disagreed with the majority’s conclusion that the word whoever in c as it is used to define the class of persons who can violate the statute cannot include the government or its agents as that holding in essence would overrule nardone in nardone the statutory language held to include the government also connotes a being and not an entity singleton ii at judge lucero also noted that in applying that definition the results are in direct conflict with the requirements of cc el ct-102221-99 u s c sec_1 which states in part in determining the meaning of any act of congress unless the context indicates otherwise the words ‘person’ and ‘whoever’ include corporations companies associations firms partnerships societies and joint stock companies as well as individuals u s c sec_1 in other words the requirements include inanimate entities contrary to the majority’s definition the dissent which included the original panel was authored by judge kelly who wrote for the panel in singleton i the original panel’s holding that government plea bargaining violated the anti-gratuity statute was based on an emphasis on the primacy of statutory plain language and based on a statutory construction analysis which included the limited canon of construction under nardone in that opinion the panel found the canon inapplicable and as the statute was neither vague or ambiguous the plain meaning of the statute should be followed their dissent was based on the same premise that courts must apply unambiguous statutes as they are written finding no ambiguity within c and no exceptions carved out of c for the government or its prosecutors the dissent opined the anti-gratuity statute should apply to governmental exchanges of leniency for testimony their belief is that congress the policymaking branch of the government and not the courts are to determine the applicability of c to prosecutors and criminal defendants the majority of courts which addressed the issue in light of singleton i refused to follow the tenth circuit’s reasoning finding that the well settled rule that the anti-gratuity statute does not apply to government agents should continue to apply among these were articulated decisions from the fifth and sixth circuits which also rejected the singleton i panel’s reasoning and were cited with approval by the tenth circuit see ware u s app lexis united_states v haese no u s app lexis 5th cir date other circuits have dismissed the issued as unpersuasive in single sentence holdings see united_states v dike no u s app lexis 4th cir date united stated v eubanks no u s app lexis 4th cir date united_states v briones nos u s app lexis 9th cir date as of this point however there are still two district courts which followed the singleton i panel opinion in applying the anti-gratuity statute to the actions of prosecutors see united_states v lowery no 97-368-cr u s dist lexis s d fla date united_states v fraguela no u s dist lexis e d la date if you have any questions or concerns with respect to this issue please contact marta yanes on
